DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 9/20/2021.  Claims 1-26 have been canceled.  Claims 27-47 have been newly added.  Claims 27-47 are pending. 

Priority
	The instant application is a CON of US Application No. 16/381,616, filed 4/11/2019, now US Patent No. 11,004,286, which claims benefit of US Provisional Application No. 62/656,211, filed 4/11/2018.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 12/13/2021 & 12/20/2021.  The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 27-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a self-directed access card issuance system providing a web application to a user’s mobile device for the entering of user 
Regarding independent claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest an access card printer comprising memory communicatively connected to the processing unit, the memory storing instructions executable by the processing unit wherein the instructions, when executed, cause the access card printer to receive, via the web application, login credentials from a user of the mobile device verify the login credentials as corresponding to an authorized user, transmit a first code to a verified device associated with the authorized user, receive a second code, via the web application, from the mobile device, verify the second code by comparing the second code to the first code, and based on verifying the second code, instruct the card printing subsystem to print an access card, wherein the access card includes access card information providing access rights to a facility, the access rights being associated with the authorized user, and the access card information is printed on the access card, when taken in combination with the remaining claim limitations as recited in independent claim 27.
The closest prior art, Robinton et al. (US 2016/0014605 A1) fails to anticipate or render obvious at least the limitations above.
Robinton et al. discloses methods and systems enabling a user to enroll with a security system and create access credentials via a mobile device [Abstract].
However, Robinton et al. fails to teach or fairly suggest at least the limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.

Dependent claims 28-42 & 44-46 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876